Title: To Benjamin Franklin from Dumas, 21 September 1779
From: Dumas, Charles-Guillaume-Frédéric
To: Franklin, Benjamin


Dear & honoured Sir
Sept. 21st. 1779
I have received the same day, being the 18th., first your favour of the 10th. Inst. by Mr. Ross, & then that of the 7th. Inst. by the g. Factor, who was at Amsterdam, from whence he has sent it me.

I am to see our friend this Evening, & to set out to morrow morning very early, for the place where the person, to whom you write, is expected, & there to stay till he arrives. This is the best & shortest manner to deliver him your Letter & former instructions, without loosing time, & to prevent all inconveniencies. For nobody know’s me there, & nobody shall know what I expect there.
I should be glad (as well as our Friend), to receive as soon as possible our sketch of the future Treaty with yr. Excies. remarks on it.
Proper care Shall be taken of the circular Letters of Mrs. Bache & Shee, at the first oportunity, & then Mr. F—— shall know the names of the houses.
I am with the most respectfull attachment Dear & honoured Sir, your most obedient & most humble Servant
Dumas
Be pleased Sir, to acquaint Mr. De Cht. [Chaumont] with where I am going to morrow.Passy, His Exc. B. Franklin
 
Notation: Du Mas 21. 7bre. 1779.
